DETAILED ACTION
The following is a response to Applicant’s communications filed February 17, 2022 that included amendments, which have been entered. On February 28, 2022 Applicant’s representative, Xiaomin (Jasmine) Su (Reg. No. 73,445), approved, by way of Examiner's amendment, amending claims 1, 17, & 21. As a result of these amendments, claims 1-21 are allowable.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on February 5, 2020. It is noted, however, that applicant has not filed a certified copy of the Indian Patent Application No. 202021005039 as required by 37 CFR 1.55.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative, Xiaomin (Jasmine) Su (Reg. No. 73,445), on February 28, 2022.

The application has been Currently Amended as follows:

In the Claims:

(Currently amended) A system for profiling and predicting customer behavior, comprising:
a computer server comprising instructions that when executed by one or more processors effectuate operations comprising:
retrieving, via a system database, data points of an entity of a customer from a plurality of data sources for the customer, wherein the entity is selected from a group consisting of transactions, interactions, products, distributors, and funds, wherein the data points of the entity are aggregated weekly, monthly, or quarterly, as prescribed by a user for a target variable; 
processing, via a data harmonization engine, the aggregated data points of each entity, and generating an intent-specific harmonized single view of the customer, wherein the intent is selected from a group consisting of customer, product, distributor, and market; 
selecting, via a data harmonization engine, a set of features by removing anomalies and outliers according to a plurality of rules defined by a business; 
feeding, via a deep learning engine, the features into a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble to generate a set of customer genome markers defining customer characteristics;
transmitting the customer genome markers to a prediction engine to generate a recommendation for a next best action for a target consumer, wherein the prediction engine uses deep reinforcement learning to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle;
generating, via the prediction engine, a campaign to the target consumer to drive hyper individual interactions using the next best action for the target consumer
after the campaign ends, gathering feedback indicating whether the next action has been taken by the target consumer;
retraining the deep learning ensemble using the feedback to learn from mistakes and improve subsequent predictions of the deep learning ensemble;
providing, via a web application and an application program interface (API), a user interface implemented via a web framework comprising a view function [[to]] that takes a web request by the user, and returns HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image; and 
enabling, via a master controller, programmable control of the system database, the data science engine, and the deep learning engine; 
	wherein the master controller is configured to create a schedule for scheduling data retrieving, transformation, validation, and training. 

(Original) The system of claim 1, wherein the data are grouped by columns by a logical data model and aggregated at a level of granularity.

(Original) The system of claim 1, wherein a probability score is computed for each genome marker.

(Original) The system of claim 1, wherein the customer genome markers comprise a responsiveness marker, a portfolio diversification marker, a transactional diversification marker, a momentum marker, an email engagement marker, and a next business product category marker.

(Original) The system of claim 1, wherein the web application provides a user interface for an admin user, a marketing user and a sales user.

(Previously presented) The system of claim 5, wherein the user interface for an admin user allows the admin user to add, delete, or update customer genome users via user settings, configure the customer genome system and the interface to external data source via system settings, view system events in real-time including access to system log files via system status, and create action segments.

(Original) The system of claim 5, wherein the user interface for a marketing user comprises portfolio, action segment, mysegments and segment detail.

(Previously presented) The system of claim 7, wherein the portfolio is executed by the processors to provide analysis of key metrics of an overall portfolio covering analysis on key metrics, product categories and customer genome markers.

(Previously presented) The system of claim 7, wherein the action segment is executed by the processors to provide a list of segments defined by the admin user.

 (Previously presented) The system of claim 7, wherein the mysegments is executed by the processors to create the marketing user’s own marketing segments. 

(Previously presented) The system of claim 7, wherein the segment detail is executed by the processors to provide a detailed analysis of a selected segment covering key metrics, profile of an average financial advisor and the financial advisor’s behavioral markers. 

(Original) The system of claim 5, wherein the user interface for a sales user comprises a ranked order, a portfolio screen, a portfolio advisor, and find advisors.

(Original) The system of claim 12, wherein the ranked order is based on a priority algorithm which is ultimately based on top/current business priorities.

(Previously presented) The system of claim 12, wherein the portfolio screen is executed by the processors to provide analysis of key metrics of the sales user’s list of financial advisors in comparison to the rest of an entire sales organization.

(Previously presented) The system of claim 12, wherein the portfolio screen is executed by the processors to provide breakdown of the sales user’s portfolio by product categories and analysis by each category.

(Previously presented) The system of claim 12, wherein the portfolio advisor is executed by the processors to compare and contrast the customer genome markers for the sales user’s portfolio with an entire portfolio of the Financial advisors.

(Currently amended) The system of claim 12, wherein the find Advisors are executed by the processors to locate a specific cohort of financial advisors who meet one or more criteria, wherein the criteria comprise raw data points such as [[as]] transactions, business parameters such as average sales, geographic information, and customer genome markers.

(Previously presented) The system of claim 1, wherein the web application is executed by the processors to load data using a component router, which delivers automatic code-splitting so users only load code required to render a view they request. 

(Previously presented) The system of claim 1, wherein the API is executed by the processors to communicate with a Salesforce App.

(Original) The system of claim 1, wherein data science engine comprises an exploratory data analysis (EDA) module configured to generate over 200 insights regarding underlying trends and patterns that exist in data.

(Currently amended) A method for profiling and predicting customer behavior implemented by a computer server comprising instructions that when executed, effectuate operations comprising, comprising:
retrieving, via a system database, data points of an entity of a customer from a plurality of data sources for the customer, wherein the entity is selected from a group consisting of transactions, interactions, products, distributors, and funds, wherein the data points of the entity are aggregated weekly, monthly, or quarterly, as prescribed by a user for a target variable; 
processing, via a data harmonization engine, the aggregated data points of each entity, and generating an intent-specific harmonized single view of the customer, wherein the intent is selected from a group consisting of customer, product, distributor, and market; 
selecting, via a data harmonization engine, a set of features by removing anomalies and outliers according to a plurality of rules defined by a business;
feeding, via a deep learning engine, the subset of standardized features into a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble to generate a set of customer genome markers defining customer characteristics;
transmitting the customer genome markers to a prediction engine to generate a recommendation for a next best action for a target consumer, wherein the prediction engine uses deep reinforcement learning to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle;
generating, via the prediction engine, a campaign to the target consumer to drive hyper individual interactions using the next best action for the target consumer
after the campaign ends, gathering feedback indicating whether the next action has been taken by the target consumer;
retraining the deep learning ensemble using the feedback to learn from mistakes and improve subsequent predictions of the deep learning ensemble;
providing, via a web application and an application program interface (API), a user interface implemented via a web framework comprising a view function [[to]] that takes a web request by the user, and returns HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image; and
enabling, via a master controller, programmable control of the system database, the data science engine, and the deep learning engine;
wherein the master controller is configured to create a schedule for scheduling data retrieving, transformation, validation, and training.



REASONS FOR ALLOWANCE
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 112
Applicant's amendments to claims 1 & 21 are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, the 35 USC 112 rejections of claim 1-21 are withdrawn.



35 USC 101
Examiner submits that Applicant’s reasons that the additional elements recited in the amended claims apply the judicial exception in a meaningful way beyond generally linking the use of the abstract idea to the technical field, such that the claims as a whole are more than drafting effort designed to monopolize the exception argued in Applicant’s filing on February 17, 2022 are persuasive, particularly those reasons noted in pages 7-8.
Further, Examiner finds that the additional elements recited in claims 1 & 21, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The specifically recited additional elements sufficient to integrate any abstract idea into a practical application include, at least, the following additional elements recited in claim 1, and similarly claim 21:
a computer server comprising instructions that when executed by one or more processors effectuate operations comprising:
retrieving, via a system database, …; 
processing, via a data harmonization engine, …; 
selecting, via a data harmonization engine, …; 
feeding, via a deep learning engine, the features into a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble to generate a set of customer genome markers defining customer characteristics;
transmitting the customer genome markers to a prediction engine …, wherein the prediction engine uses deep reinforcement learning to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle;
generating, via the prediction engine, …
retraining the deep learning ensemble using the feedback to learn from mistakes and improve subsequent predictions of the deep learning ensemble;
providing, via a web application and an application program interface (API), a user interface implemented via a web framework comprising a view function that takes a web request by the user, and returns HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image; and 
enabling, via a master controller, programmable control of the system database, the data science engine, and the deep learning engine; 
	wherein the master controller is configured to create a schedule for scheduling data retrieving, transformation, validation, and training. 


Prior Art
Examiner submits that Applicant’s reasons that the cited references, alone or in combination, doe not teach the elements of independent claims in Applicant’s filing on February 17, 2022 are persuasive, particularly those arguments on pages 8-10.
Further, with respect to claims 1 & 21, Examiner asserts that the cited prior art, taken individually or in any obvious combination, fails to teach or suggest at least the following combination of limitations:
… wherein the prediction engine uses deep reinforcement learning to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle;
generating, via the prediction engine, a campaign to the target consumer to drive hyper individual interactions using the next best action for the target consumer; 
after the campaign ends, gathering feedback indicating whether the next action has been taken by the target consumer;
retraining the deep learning ensemble using the feedback to learn from mistakes and improve subsequent predictions of the deep learning ensemble,

as recited in claim 1, and similarly recited in claim 21.
The closest prior art include Briancon, et al. (US 20200126126 A1), hereinafter Briancon, Libman (US 20140164093 A1), hereinafter Libman, and Gallagher, et al. (US 20140081846 A1), hereinafter Gallagher. However, neither Briancon nor Libman nor Gallagher, teach or suggest the aforementioned combination of limitations of amended claim 1, and similarly claim 21.
Specifically, none of these references teach or disclose the specific ordered sequence of generating a campaign to the target consumer to drive hyper individual interactions using the next best action for the target consumer, after the campaign ends, gathering feedback indicating whether the next action has been taken by the target consumer, and retraining the deep learning ensemble using the feedback to learn from mistakes and improve subsequent predictions of the deep learning ensemble. 
While Briancon discusses the models may use machine learning techniques including, deep learning algorithms, wherein the models are iteratively constructed and run periodically and trained by adjusting the parameters of the machine learning model in an iterative process to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events ([0064]-[0069], [0079], [0081], [0131]-[0132]), Briancon does not require that training of the deep learning algorithms is performed by the claimed sequence of first generating a campaign to the target consumer to drive hyper individual interactions using the next best action for the target consumer, then, after the campaign ends, gathering feedback indicating whether the next action has been taken by the target consumer, and finally retraining the deep learning ensemble using the feedback indicating whether the next action has been taken by the target consumer.
In addition, with respect to Libman and Gallagher, Libman and Gallagher are both silent with respect to these features.
Furthermore, Examiner cites the relevant non-patent reference Zhou, et al., An Approach For Overlapping and Hierarchical Community Detection in Social Networks Based on Coalition Formation Game Theory, 42 Expert Systems with Applications 24, 9634-9646 (2015), hereinafter Zhou, discussing a coalition formation game theory-based approach to identify overlapping and hierarchical communities of people belonging to different social groups based on behavior of individuals in the groups. However, Zhou does not teach or suggest the specific sequence of elements of the aforementioned limitations of amended claims 1 & 21.
Moreover, since the specific ordered combination of claim elements recited in claims 1 & 21 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Briancon, Libman, Gallagher, and Zhou, and/or any other additional reference(s) would be improper to teach or disclose the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623